[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR CLARIFICATION DATED JANUARY 26, 2001 (#145)
The plaintiff seeks to clarify the court's decision of January 10, 2001 claiming errors in the court's findings and orders. The following are the correct orders of the court:
1. The defendant is found in contempt which contempt is willful and shall pay the plaintiff counsel fees in the amount of $250.00 within 45 days of this decision.
2. The defendant owes the plaintiff the sum of $1,934.14 for medical insurance premiums, camp and after school activities. Said sum shall be paid by the defendant to the plaintiff at the rate of $50.00 per week commencing one week from the date of this decision.
The court makes no finding of contempt on the part of the plaintiff for claiming both of the minor children for tax purposes. Prior to the filing by the defendant for contempt the plaintiff amended his return and made the proper exemption claim.
The primary residence of the children is with the plaintiff. The defendant has the children 42% of the time and the plaintiff 58%. Absent deviation the total basic child support obligation is $370.00 per week for two children and, based upon the findings of the court, the CT Page 4750 allocation would be $118.00 for the defendant and $220.00 for the plaintiff. Since the plaintiff is the "custodial" parent the defendant's obligation would be that she pay the plaintiff $118.00 per week. However, in view of the shared parenting arrangement and the defendant's obligation to pay her share of camp and after school activities a deviation is in order. The defendant shall pay to the plaintiff the sum of $50.00 per week in current support retroactive to May 23, 2000 and shall be paid at the rate of $25.00 per week.
BY THE COURT
CARUSO, J.